                      Case 5:19-cv-05540-EJD Document 4 Filed 09/03/19 Page 1 of 3


                1   SCHILLING LAW GROUP, PC
                      Charity M. Gilbreth (Bar No. 223504)
                2     charity.gilbreth@schillinglawgroup.com
                      Matthew G. Ardoin (Bar No. 293350)
                3     matt.ardoin@schillinglawgroup.com
                      Tyler H. Hunt (Bar No. 313326)
                4     tyler.hunt@schillinglawgroup.com
                    1100 Newport Center Drive, Suite 250
                5   Newport Beach, California 92660
                    Telephone: (949) 760-6120
                6   Facsimile: (949) 760-6129

                7   Attorneys for Defendant BLIZZARD
                    ENTERTAINMENT, INC., erroneously sued as
                8   ACTIVISION BLIZZARD, INC
                9
                                                  UNITED STATES DISTRICT COURT
           10
                                           NORTHERN DISTRICT OF CALIFORNIA
           11
                                                        SAN JOSE DIVISION
           12

           13       ERIK ESTAVILLO,                               CASE NO.

           14                        Plaintiff,
                                                                  NOTICE OF APPEARANCE
           15             v.

           16       BLIZZARD ENTERTAINMENT, INC.,                 Complaint Filed:   August 2, 2019
                    erroneously sued as ACTIVISION BLIZZARD,
           17       INC.,

           18                        Defendant.

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

SCHILLING LAW
                                                                                       NOTICE OF APPEARANCE
  GROUP , PC
                       Case 5:19-cv-05540-EJD Document 4 Filed 09/03/19 Page 2 of 3


                1   TO THE COURT, ALL PARTIES, THEIR ATTORNEYS OF RECORD, AND THE

                2   CLERK OF THE ABOVE-ENTITLED COURT:

                3          PLEASE TAKE NOTICE of the appearance of Matthew G. Ardoin, as counsel of

                4   record for and on behalf of Defendant Blizzard Entertainment, Inc., erroneously sued as

                5   Activision Blizzard, Inc. (“Blizzard” or “Defendant”), in the above-referenced action. Copies of

                6   all pleadings and notices pertaining to the above-entitled matter should be forwarded to counsel

                7   at the following address:

                8                  Charity M. Gilbreth
                                   Matthew G. Ardoin
                9
                                   Tyler H. Hunt
           10                      Schilling Law Group, PC
                                   1100 Newport Center Drive, Suite 250
           11                      Newport Beach, CA 92660
           12              Matthew G. Ardoin is licensed to practice law in the State of California, is a member in

           13       good standing of the California State Bar and is admitted to practice before the United States

           14       District Court of the Northern District of California.

           15

           16       Dated: September 3, 2019                      SCHILLING LAW GROUP, PC

           17                                                                Charity M. Gilbreth
           18                                                                Matthew G. Ardoin
                                                                             Tyler H. Hunt
           19

           20
                                                                      By: /s/ Matthew G. Ardoin
           21                                                            Matthew G. Ardoin
           22                                                            Attorneys for Defendant
                                                                             BLIZZARD ENTERTAINMENT, INC.,
           23                                                                erroneously sued as ACTIVISION
                                                                             BLIZZARD, INC.
           24

           25

           26

           27

           28

SCHILLING LAW
                                                                                                   NOTICE OF APPEARANCE
  GROUP , PC
                                                                       1
                      Case 5:19-cv-05540-EJD Document 4 Filed 09/03/19 Page 3 of 3



                1                                     CERTIFICATE OF SERVICE

                2
                           I am employed in the County of Orange, State of California. I am over the age of
                3   18 years and not a party to this action. My business address is SCHILLING LAW GROUP, PC
                4   1100 Newport Center Drive, Suite 250, Newport Beach, CA 92660. My email address is
                    shamika.polin@schillinglawgroup.com.
                5
                             On September 3, 2019, I served the following document(s) described as:
                6
                                                      NOTICE OF APPEARANCE
                7

                8   by serving a true copy of the above-described document in the following manner:

                9                                             BYU.S.MAIL

             10             I am familiar with the office practice of Schilling Law Group, PC for collecting and
                    processing documents for mailing with the United States Postal Service. Under that practice,
             11     such documents that are placed for collection and mailing, are deposited with the United States
                    Postal Service on that same day in the ordinary course of business, with postage thereon fully
             12     prepaid. I placed the document(s) listed above in a sealed envelope or package containing the
                    above-described document(s) and addressed as set forth below in accordance with the practice of
             13
                    Schilling Law Group, PC for collecting and processing documents for mailing with the United
             14     States Postal Service.

             15     Erik Estavillo
                    3284 Cortese Circle
             16     San Jose, CA 95127
                    Tel: (408) 593-1226
             17 - - - - - -- - - - -- - - - - - - - - - ~ - - - - - - - - - - - - ~
             18              I declare under penalty of perjury under the laws of the United States of America that the
             19     foregoing is true and correct.                          ~~ ~
                    Dated: September 3, 2019                                                      ·            ./
             20
                                                                                  Shamika .      in
             21

             22

             23

             24

             25

             26
                    4842-3717-5459 v. 1
             27

             28


SCHILLING LAW
                                                                                                NOTICE OF APPEARANCE
 GROUP, PC
